UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7525



STUART A. MIDDLETON,

                                              Plaintiff - Appellant,

          versus


G. A. JONES; J. SCHIFFIANO; JOHN DAVIS,
Sergeant; H. WEBSTER; S. WARREN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-04-406)


Submitted: February 23, 2006                   Decided: March 2, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stuart A. Middleton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Stuart A. Middleton appeals from the district court’s

order denying his third motion for reconsideration of the dismissal

of his 42 U.S.C. § 1983 (2000) complaint.     We have reviewed the

record and the district court’s order and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   See Middleton v. Jones, No. CA-04-406 (E.D.N.C. Aug. 18,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -